UNITED STATES                                 NMCCA NO. 201800283
            Appellee
                                                  Special Panel 4
       v.

Calixto GONZALEZ, Jr.                                ORDER
Lance Corporal (E-3)
U. S. Marine Corps                            Remanding Case for
                   Appellant                New Post-Trial Processing

    Upon consideration of the record of trial, the Court determined that the
convening authority (CA) failed to order the sentence executed in the CA’s ac-
tion.
   Accordingly, it is, by the Court, this 17th day of December 2019,
   ORDERED:
   1. That the CA’s action, dated 12 September 2018, is hereby SET ASIDE.
    2. That the record of trial is returned to the Judge Advocate General for
submission to an appropriate CA for preparation of a new CA’s action in com-
pliance with R.C.M. 1107(f)(4).
   3. The record will be returned to this Court for completion of appellate re-
view.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
NMCCA (51.4)
45 (CDR Roper)
46
02